Citation Nr: 1130756	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  09-15 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected left knee sprain residuals. 

2.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected right shoulder posttraumatic arthritis.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to January 1978. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision issued in August 2008 by the Department of Veterans Affairs (VA) North Little Rock, Arkansas, Regional Office (RO). 

In December 2009, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge sitting at the RO; a transcript of the hearing has been associated with the claims file.  In June 2010, the Board remanded the case for additional development.  

Following the issuance of the most recent supplemental statement of the case in May 2011, the Veteran submitted additional evidence relevant to his appeal without a waiver of agency of original jurisdiction consideration.  38 C.F.R. § 20.1304  (2010).  However, as the Board is granting the Veteran's claim for service connection for a cervical spine disability in full, and remanding the claim for service connection for a right knee disability, there is no prejudice in the Board considering such newly received evidence in the first instance.

As noted in the Board's June 2010 remand, the issue of entitlement to a temporary 100 percent disability rating based on hospital convalescence has been raised by the record.  Although a March 2010 correspondence to the Veteran suggests the claim is under review, the record does not reflect any indication that this issue has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is again referred to the AOJ for appropriate action. 

The Board observes that the Veteran was previously represented by Disabled American Veterans (DAV) in his appeal; however, in May 2011 correspondence, he indicated that he wished to cancel DAV's power of attorney.  Therefore, the Veteran is currently unrepresented in this matter.

The issue of entitlement to service connection for a right knee disorder, to include as secondary to service-connected left knee sprain residuals, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, his cervical spondylosis was caused or aggravated by his service-connected right shoulder posttraumatic arthritis. 


CONCLUSION OF LAW

The Veteran's cervical spondylosis is proximately due to or the result of his service-connected right shoulder posttraumatic arthritis.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for cervical spondylosis herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The Board notes that, in connection with his current claim, the Veteran has not alleged, nor does the record reflect, that he first manifested a cervical spine disorder during service or that such is otherwise related to service on a direct basis.  In this regard, his service treatment records are negative for any complaints, treatment, or diagnoses referable to his neck.  In fact, upon clinical evaluation in November 1974 and September 1977, his spine was noted to be normal.  Further, although the Veteran injured his right shoulder in service, those records do not reflect any injury to the cervical spine at that time.  Rather, the Veteran has claimed that he currently has a cervical spine disorder as a result of his service-connected right shoulder posttraumatic arthritis.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery.  Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).  In this regard, the Board observes that the Veteran is currently service-connected for right shoulder posttraumatic arthritis, evaluated as 10 percent disabling.  He alleges that such service-connected right shoulder posttraumatic arthritis caused or aggravated his cervical spine disorder and, as such, service connection on a secondary basis is warranted. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 

VA treatment records beginning in May 2004 reflect that, in April 2007, the Veteran sought ongoing treatment for interscapular and girdle pain of the right shoulder.  Certain neck movements seemed to increase the pain.  Previous physical therapy had failed to show improvement.  Physical examination resulted in the assessment of chronic right girdle/interscapular pain "which could be cervical triggered." An MRI was ordered.  On June 2007 MRI, the Veteran was found to have moderate degenerative spondylosis from C4-5 to C6-7 with multilevel mild and moderate neural foraminal narrowing.  In October 2007, he began physical therapy sessions to relieve his chronic neck and right shoulder pain.  

On August 2008 VA examination, the Veteran reported that he had been experiencing neck pain for approximately five years.  He took pain medication for relief.  At times, he had trouble turning his neck when driving.  Examination of the cervical spine revealed fairly marked tenderness at the base of the neck.  There was limitation of motion on forward flexion.  The diagnosis was cervical spondylosis.  The examiner stated his opinion that the Veteran's cervical spondylosis was not related to his right shoulder disability.  

At his December 2009 hearing before the Board, the Veteran stated that he had been experiencing cervical spine pain for many years, dating back to the late 1970's, and that he had received treatment for his cervical spine pain for many years, including receiving spinal taps and numerous MRIs.  

VA treatment records dated through May 2010 reflect continuing cervical spine pain.  In April 2010, the Veteran underwent trigger point injections to relieve his cervical spine and right shoulder pain. 

In May 2010, the Veteran requested that his VA treatment provider offer an opinion supporting his claim that his cervical spine disability stemmed from his chronic right shoulder posttraumatic arthritis.  The treatment provider indicated that he had been following the Veteran for his neck and right shoulder pain and had administered dry needle therapy for relief.  After physically examining the Veteran, the practitioner opined that the major contributing factor leading to the Veteran's chronic pain was his occupation of lifting heavy laundry bags.  The treatment provider went on to state that lifting the laundry bags, when viewed alongside his continuing right shoulder issues, caused immobilization of the muscles in the neck and shoulder and contributed to the Veteran's chronic pain.  He concluded that it was difficult to separate whether the Veteran's job duties or his right shoulder disability was the root of his chronic pain.  

In November 2010, the same VA examiner who had conducted the August 2008 VA examination reviewed the claims file and confirmed his earlier conclusion that the Veteran's cervical spine disorder was not caused by an injury in service and was not caused by his right shoulder disability.  The examiner explained that there was no indication in the service treatment records that when the Veteran fractured his right clavicle, he injured his cervical spine.  Further, the first indication of cervical spondylosis was not until 2003.  

In this case, while the evidence demonstrates the existence of a current cervical spine disorder, i.e., cervical spondylosis, there exists conflicting medical evidence and opinion as to the etiology of such disorder.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993). 

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

In this case, the Board finds that the evidence is in relative equipoise with regard to whether the Veteran's cervical spine disorder was caused or aggravated by his service-connected right shoulder posttraumatic arthritis.  In this regard, although the August 2008 examiner found it less likely than not that the cervical spine disorder was caused or aggravated by the right shoulder disability, and confirmed that opinion in November 2010, both opinions lack an adequate rationale for the opinion reached.  Specifically, although the examiner made a determinative conclusion in each instance, he did not explain the basis for the negative opinions, such as why the right shoulder disability did not cause or aggravate the cervical spine disorder, or, in that case, the alternate cause of the cervical spine disorder.  The examiner appeared to focus his review on the service treatment records, rather than on the post-service treatment records, in finding that the in-service right shoulder fracture did not cause the cervical spine disorder.  In so doing, the examiner did not appear to take into account the Veteran's contention that, over the years, the right shoulder disability caused or worsened his cervical spine pain and symptomatology.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, as the Board finds that the VA examiner did not provide an adequate basis for his opinions and did not address all relevant facts, the Board accords less probative weight to both opinions. 

By contrast, in May 2010, the Veteran's treating practitioner stated, in essence, that the Veteran's right shoulder disability and his job duties of lifting heavy laundry bags contributed to his chronic cervical spine pain and problems.  The Board interprets the opinion in that way because the Veteran requested an opinion in support of his pending claim, and had been receiving ongoing treatment from this particular practitioner for his cervical spine and right shoulder manifestations.  Thus, in providing an opinion that the Veteran's right shoulder disability and job duties were contributing to his immobilization of the muscles and chronic pain, the Board assumes the practitioner was referring to immobilization and chronic pain of his cervical spine.  The Board finds the opinion to be probative because the practitioner had been treating the Veteran on an ongoing basis and was thus familiar with the Veteran's disability picture.  The practitioner also offered the opinion with conclusive medical certainty, namely, that there were two causes to the Veteran's chronic neck pain for which he was seeking service connection, his right shoulder disability and his job duties.  Further, the interconnected nature of the cervical spine disorder and right shoulder disability is supported by the treatment records.  Specifically, in April 2007, an assessment of the Veteran's current right shoulder pain resulted in the suspicion that the right shoulder pain was being triggered by cervical spine pathology, and MRI examination showed the presence of a cervical spine disorder.  Significantly, there is no competent or probative medical evidence to suggest otherwise.

Therefore, the Board concludes that the evidence is in relative equipoise as to whether the Veteran's service-connected right shoulder posttraumatic arthritis caused or aggravated his cervical spine disorder.  Consequently, the Board will resolve all reasonable doubt in favor of the Veteran and find that service connection on a secondary basis is warranted for cervical spondylosis.


ORDER

Service connection for cervical spondylosis is granted. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

This case was previously before the Board in June 2010 at which time it was remanded for further development, to include obtaining another opinion from the August 2008 VA examiner regarding the nature and etiology of the Veteran's right knee disorder.  Upon remand, the AOJ obtained the requested opinion in November 2010, however, the examiner did not provide an adequate rationale for his opinion that the Veteran's right knee disorder was not caused or aggravated by his service-connected left knee disability.  Although the examiner stated that the degenerative arthritis was not related to the left knee sprain the occurred in service, the examiner did not provide an opinion as to whether the right knee degenerative arthritis was caused or aggravated by the current left knee posttraumatic arthritis.  The Board notes that where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Veteran's claim must be remanded in order to obtain an opinion regarding the nature and etiology of his right knee disorder. 

The Board observes that, in May 2010, the Veteran's VA physician noted in his treatment records that the Veteran had recently been experiencing right knee pain due to right knee strain from favoring his left knee, the Board finds that such statement on its own is inadequate to grant the Veteran's claim.  Significantly, it is unclear whether the physician was merely transcribing the Veteran's statement that his right knee pain was caused by his left knee disability, or whether such was a medical opinion on the matter.  Accordingly, a remand is necessary in order to obtain a new opinion accompanied by an adequate rationale. 

Additionally, in November 2010, the Veteran contacted the RO and stated that records from St. Michael's medical facility and Medical Park Hospital were already of record.  However, a review of the claims file is negative for those records.  Therefore, on remand, the AOJ should clarify with the Veteran whether he would like those records to be obtained in support of his claim.   


Accordingly, the case is REMANDED for the following actions:

1.   Inform the Veteran that the treatment records from St. Michael's medical facility and Medical Park Hospital are not currently of record and inquire as to whether the Veteran would like those records to be obtained.  Request that the Veteran identify any outstanding treatment records.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After obtaining any outstanding treatment records, schedule the Veteran for a VA examination to ascertain the nature and etiology of his right knee disorder.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided.  The examiner should specifically opine as to whether it is as least as likely as not (50 percent probability or greater) that any current right knee disorder had its onset in service.  The examiner should also specifically opine as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's service-connected left knee disability caused or aggravated his right knee disorder.  In so stating, the examiner should take into account the Veteran's lay statements with regard to injury and continuity of symptoms.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


